Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation/terms of "a disk shape" in line 4 and “fan-shaped” in line 8-9.  The meaning of the claim terms are indefinite because the claim terms are not used or defined in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al. (U.S. 2019/0013224 A1, hereinafter refer to Chiba) in view of Miura et al. (U.S. 2016/0293390 A1, hereinafter refer to Miura).
Regarding Claim 1: Chiba discloses a substrate processing apparatus (see Chiba, Figs.1-2 as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    428
    629
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    637
    media_image2.png
    Greyscale

5a rotary table (2) on which a substrate (w) is placed, the rotary table (2) having a disk shape (see Chiba, Fig.2 as shown above); 
a showerhead (11) provided above the rotary table (2) so as to face the rotary table (2) and configured to supply gas to the substrate (w) (see Chiba, Figs.1-2 as shown above); and 
an optical sensor (110) situated over the showerhead (11) (see Chiba, Fig.1 as shown above), 
wherein the showerhead (11) has a bottom plate (4/41/42/43) and an upper plate (11) situated over the bottom plate (4/41/42/43), the upper plate (11) having a window (16) formed therein, the bottom plate (4/41/42/43) being fan- shaped in a plan view normal to the bottom plate (4/41/42/43) (see Chiba, Figs.1-2 as shown above and ¶ [0057]-¶ [0059]), 
wherein the bottom plate (4/41/42/43) includes: 
a vertex situated toward a center of the rotary table (2) in the plan view (see Chiba, Fig.2 as shown above); 
a first edge extending from the vertex toward an outer perimeter of the rotary table (2) along a radial direction of the rotary table (2) in the plan view (see Chiba, Fig.2 as shown above); and 
a second edge extending from the vertex toward the outer perimeter of the rotary table (2) along a radial direction of the rotary table (2) in the plan view, the second edge being situated downstream relative to the first edge in a direction of rotation of the rotary table (2) (see Chiba, Fig.2 as shown above),
wherein the second edge has a step formed therein, and the step overlaps the window (16) when the showerhead (11) is viewed from bottom (see Chiba, Fig.1 as shown above), and 
wherein the optical sensor (110) is configured to detect a height of the rotary table (2), a height of the showerhead (11), and a height of the substrate (w), by emitting light from above the showerhead (11) to a predetermined location of the rotary table (2), the step of the bottom plate (4/41/42/43), and the substrate (w), and by receiving reflection light from the rotary table (2), the step of the bottom plate (4/41/42/43), and the substrate (w) through the window (16) (see Chiba, Figs.1-2 as shown above, ¶ [0040]- ¶ [0047], and ¶ [0079]- ¶ [0080]). 
Chiba is silent upon explicitly disclosing wherein the second edge has a step formed therein, and the step overlaps the window when the showerhead is viewed from above.
Before effective filing date of the claimed invention the disclosed configuration of showerhead were known in order to determine an ignition or non-ignition of plasma when processing a substrate with plasma.
For support see Miura, which teaches wherein the second edge has a step formed therein, and the step overlaps the window (300) when the showerhead (11) is viewed from above (see Miura, Figs.1-3 and ¶ [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Chiba and Miura to enable the second edge to have a step formed therein, and the step overlaps the window (300) when the showerhead (11) viewed from above as taught by Miura in order to determine an ignition or non-ignition of plasma when processing a substrate with plasma (see Miura, Figs.1-3 and ¶ [0002]).
Note: the configuration of the claimed showerhead that overlapped with window was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed showerhead that overlapped with window was significant. 
Regarding Claim 2: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Zhou further teaches wherein the optical sensor (110) is a two-dimensional laser displacement meter (see Chiba, Figs.1-2 as shown above, ¶ [0040]- ¶ [0047], and ¶ [0079]- ¶ [0080]).
Regarding Claim 3: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Miura further teaches wherein the step is formed in a periphery of the bottom plate (4/32/41/42/43) (see Zhou, Figs.1 as shown above and see Miura, Figs.1-3). 
Regarding Claim 5: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Miura further teaches wherein the 10rotary table (2) includes a plurality of substrate (w) mounting areas provided on an upper surface of the rotary table along a circumferential direction of the rotary table, each of the plurality of substrate (w) mounting areas being configured to place the 15substrate (w) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 6: Chiba as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Chiba and Miura further teaches wherein a plurality 20of optical sensors (110) each being the optical sensor, wherein the plurality of optical sensors (110) are provided along a radial direction of the rotary table (see Chiba, Figs.1-2 as shown above, Fig.6, and ¶ [0079]).  
Regarding Claim 7: Chiba as modified teaches a substrate processing apparatus as set forth in claim 5 as above. The combination of Chiba and Miura further teaches wherein a controller (100) configured to perform processes including (a) rotating the rotary table while 30causing the optical sensor (110) to emit light of a first light quantity (see Chiba, Figs.1-2 as shown above), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (110) to emit light -56- of a second light quantity different from the first light quantity (see Chiba, Figs.1-2 as shown above).  
Note: the claimed and the prior art apparatus are identical or substantially identical in structure; therefore, the functional limitation is an inherent characteristic of the prior art. 
Regarding Claim 8: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Miura further teaches wherein a computing device (120) configured to calculate a distance between the rotary table (2)and the showerhead (11) based on the height of the rotary table (2) and the height 10of the showerhead (11) (see Chiba, Figs.1-2 as shown above).   
Regarding Claim 9: Chiba as modified teaches a substrate processing apparatus as set forth in claim 1 as above. The combination of Chiba and Miura further teaches wherein 15the reflection light received from the rotary table (2) and the bottom plate (4/41/42/43) is diffused reflection light (see Chiba, Figs.1-2 as shown above), and 
the reflection light received from the substrate (w) is regular reflection light (see Chiba, Figs.1-2 as shown above, ¶ [0040]).  
Regarding Claim 10: Chiba as modified teaches a substrate processing apparatus as set forth in claim 2 as above. The combination of Chiba and Miura further teaches wherein the step is formed in a periphery of the bottom plate (4/30/41/42/43) (see Chiba, Figs.1-2 as shown above and see Miura, Figs.1-3).  
Regarding Claim 11: Chiba as modified teaches a substrate processing apparatus as set forth in claim 10 as above. The combination of Chiba and Miura further teaches wherein a computing device (120) configured to calculate a distance-57- between the rotary table (2) and the showerhead (11) based on the height of the rotary table (2) and the height of the showerhead (11) (see Chiba, Figs.1-2 as shown above). 
Regarding Claim 12: Chiba as modified teaches a substrate processing apparatus as set forth in claim 11 as above. The combination of Chiba and Miura further teaches wherein the reflection light received from the rotary table (2) and the bottom plate (4/41/42/43) is 10diffused reflection light (see Chiba, Figs.1-2 as shown above), and  
the reflection light received from the substrate (w) is regular reflection light (see Chiba, Figs.1-2 as shown above, ¶ [0040]).  
Regarding Claim 14: Chiba as modified teaches a substrate processing apparatus as set forth in claim 12 as above. The combination of Chiba and Miura further teaches wherein the rotary table (2) includes a plurality of substrate (w) mounting areas provided on an upper surface of the 25rotary table along a circumferential direction of the rotary table, each of the plurality of substrate (w) mounting areas being configured to place the substrate (w) (see Chiba, Figs.1-2 as shown above).  
Regarding Claim 15: Chiba as modified teaches a substrate processing apparatus as set forth in claim 14 as above. The combination of Chiba and Miura further teaches wherein a plurality of optical sensors (110) each being the optical-58- sensor (110), wherein the plurality of optical sensors (110) are provided along a radial direction of the rotary table (2) (see Chiba, Figs.1-2 as shown above, Fig.6, and ¶ [0079]). 
Regarding Claim 16: Chiba as modified teaches a substrate processing apparatus as set forth in claim 15 as above. The combination of Chiba and Miura further teaches a controller (100) configured to perform processes including (a) rotating the rotary table (2) while 10causing the optical sensor (110) to emit light of a first light quantity (see Chiba, Figs.1-2 as shown above), and 
(b) after step (a), rotating the rotary table (2) while causing the optical sensor (110) to emit light of a second light quantity different from the first 15light quantity (see Chiba, Figs.1-2 as shown above).  
Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896